IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

GREAT HILL EQUITY PARTNERS IV,            )
LP, GREAT HILL INVESTORS LLC,             )
FREMONT HOLDCO, INC., and                 )
BLUESNAP, INC. (F/K/A PLIMUS),            )
                                          )
                   Plaintiffs,            )
                                          )
       v.                                 ) C.A. No. 7906-VCG
                                          )
SIG GROWTH EQUITY FUND I,                 )
LLLP, SIG GROWTH EQUITY                   )
MANAGEMENT, LLC, AMIR                     )
GOLDMAN, JONATHAN KLAHR,                  )
HAGAI TAL, TOMER HERZOG,                  )
DANIEL KLEINBERG, IRIT SEGAL              )
ITSHAYEK, DONORS CAPITAL                  )
FUND, INC., and KIDS CONNECT              )
CHARITABLE FUND,                          )
                                          )
                   Defendants.            )

                         MEMORANDUM OPINION

                      Date Submitted: September 21, 2020
                       Date Decided: December 31, 2020

Rudolf Koch, Robert L. Burns, and Megan E. O’Connor, of RICHARDS, LAYTON
& FINGER, P.A., Wilmington, Delaware; OF COUNSEL: Adam Slutsky, of
GOODWIN PROCTER LLP, Boston, Massachusetts, Attorneys for Plaintiffs Great
Hill Equity Partners IV, LP, Great Hill Investors LLC, Fremont Holdco, Inc., and
BlueSnap, Inc. (f/k/a Plimus).

William B. Chandler III, Ian R. Liston, and Jessica A. Hartwell, of WILSON
SONSINI GOODRICH & ROSATI, P.C., Wilmington, Delaware; OF COUNSEL:
Mark A. Kirsch, Scott A. Edelman, Aric H. Wu, Laura K. O’Boyle, and Peter Wade,
of GIBSON, DUNN & CRUTCHER LLP, New York, New York, Attorneys for
Defendants SIG Growth Equity Fund I, LLLP, Susquehanna Growth Equity, LLC,
Amir Goldman, Jonathan Klahr, Donors Capital Fund, Inc., and Kids Connect
Charitable Fund.

Lewis H. Lazarus of MORRIS JAMES LLP, Wilmington, Delaware; OF COUNSEL:
Peter N. Flocos and Joanna A. Diakos, of K&L GATES LLP, New York, New York,
Attorneys for Defendants Tomer Herzog and Daniel Kleinberg.

David S. Eagle and Sean M. Brennecke, of KLEHR HARRISON HARVEY
BRANZBURG LLP, Wilmington, Delaware; OF COUNSEL: Michael K. Coran,
William T. Hill, Monica Clarke Platt, and Gregory R. Sellers, of KLEHR
HARRISON HARVEY BRANZBURG LLP, Philadelphia, Pennsylvania, Attorneys
for Defendants Hagai Tal and Irit Segal Itshayek.




GLASSCOCK, Vice Chancellor
       Just over a century ago, the British army commenced one of the last great set-

piece battles of World War I. The object was to break across the German trenches

at the Ypres salient, in Flanders, and take the Passchendaele Ridge, and then the

ports on the Belgian coast where the Germans maintained U-boat bases. The British

offensive, after first making good progress in June to take nearby Messines Ridge,

was launched in earnest on July 31, 1917. The British “count[ed] on an early

breakthrough”1 to Passchendaele, but progress was slower than expected, as heavy

rains (and the effects of 4.5 million British artillery shells fired into the German

lines) turned the Flanders plain into a near-impassable swamp. By late August, the

British had lost 70,000 men with little progress made, but the decision was taken to

redouble efforts with fresh troops. The fighting continued for weeks, months, with

the British making slow progress. Finally, on November 6–10, Canadian troops

under British command took the village of Passchendaele and cleared Passchendaele

Ridge, in what the Encyclopedia Britannica calls an “ostensible British victory.”2

Strategically, the offensive failed, and the Allied forces were “no nearer reaching the

ports that formed [their] goal than when” the battle commenced. 3 The German Army

could be credited with a similar Pyrrhic victory—their defense had cost them only




1
      Battle   of    Passchendaele,     Encyclopedia     Britannica   (July   24,   2020),
https://www.britannica.com/event/Battle-of-Passchendaele.
2
  Id.
3
  Id.

                                              1
220,000 killed and wounded; the British suffered 275,000. The British effort had

advanced their line five miles.

       And then there was Great Hill Equity Partners IV, LP v. SIG Growth Equity

Fund I, LLLP.

       The parties in this matter, at the end of years of litigation, each seek their legal

fees. This Memorandum Opinion addresses what is, for me, a novel issue of

contractual fee shifting. The litigation itself, involving sale of a business, has been

complex, involving a multi-year struggle with multiple motions trivial and profound.

It resulted in a finding of fraud against one defendant, but the related damages went

largely unproven. It resulted in findings of breaches of warranty, but the resulting

contractual damages were far less than the Plaintiffs had sought. Other substantive

claims survived motions to dismiss and for summary judgement, but were unproven

after trial. The legal fees involved in obtaining these results run to multiple millions

of dollars.4 Both sides here assert entitlement to shift fees onto their opponents;

those fee-shifting requests are addressed below.

       The merger agreement that controls here (the “Amended Merger Agreement”)

contains a fee-shifting provision. The prevailing party, if any, is entitled to shift its

fees. Here, however, there is no identifiable “prevailing party,” as each party


4
  At oral argument, the amounts sought by each party were clarified; the Plaintiffs seek $18.7
million and the Defendants seek $38.1 million. 9-21-2020 Oral Argument Re Motions for Award
of Fees and Expenses, at 26, 37, Dkt. No. 717 [hereinafter “Fees Transcript”].

                                              2
received a mixed result. In that case, the contract directs that fees be apportioned on

an “equitable basis.”

      This is the novel issue, for me at least. What does equity require where the

parties have received such mixed results after such formidable efforts? I have been

deciding cases in equity for twenty years. This Court of equity applies the American

Rule on legal fees: each party bears its own. This is problematic in some ways—the

winning party in a sense is not made whole if the costs of redress must be netted

from the litigation result. Yet the rule also has equitable and policy advantages; it

encourages a rational level of effort be devoted to the result desired, thus limiting

speculative or pernicious levels of litigation, and it avoids the stifling of meritorious

actions due to the implied threat of fee shifting. The harsh aspects of the American

Rule are ameliorated through various exceptions that allow fee shifting in the name

of efficiency and equity. None, I note, would be applicable here, other than the

contractual fee shifting at issue.

      It is, I think, obvious that the parties to the Amended Merger Agreement

meant something other than, in cases of no prevailing party, “apply the American

Rule.” Instead, I am to apply equity, presumably to achieve a fair result, in light of

the circumstances extant in the litigation, and in light of its results.         I find,

nonetheless, that, in this vigorously litigated matter—with its many issues, contested

strenuously, to decidedly mixed results—equity is best served by leaving the fees in


                                           3
repose, with each party to bear its own. Given the many litigation choices each party

made, with varying outcomes, I find it equitable that each party bear the cost of those

choices, and I find fee shifting under the contract, therefore, unwarranted in light of

equity.

       I discuss this, as well as the Plaintiffs’ attempt to recover fees under the

contractual indemnification provision, in more detail below.

                                   I. BACKGROUND 5

       This is my fourth Memorandum Opinion in this case (and the first to come in

under 50 pages).6 The first such opinion resolved motions to dismiss by certain of

the defendants, granting and denying them in part.7 The second opinion, Great Hill

I, was a post-trial opinion that resolved the counts in the Complaint in a decidedly

mixed way, finding breaches of warranty and fraud committed by one defendant but

finding no fraud on the part of another defendant, no civil conspiracy, and no aiding

and abetting of fraud.8 The third opinion, which I refer to as Great Hill II, addressed




5
  The facts, except where otherwise noted, are drawn from exhibits jointly submitted at trial and
are referred to according to the numbers provided on the parties’ joint exhibit list (“JX __”).
6
   I have previously issued letter decisions and then-Chancellor Strine has also issued a
memorandum opinion in this case. Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund
I, LLLP, 80 A.3d 155, 155 (Del. Ch. 2013).
7
  Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2014 WL 6703980 (Del.
Ch. Nov. 26, 2014).
8
  Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2018 WL 6311829 (Del.
Ch. Dec. 3, 2018) [hereinafter “Great Hill I”].

                                               4
damages. 9 Given the length and complexity of each opinion, I refer interested

readers, if any, to those opinions for a full recitation of facts. This Memorandum

Opinion addresses solely the issue of fees under the Amended Merger Agreement.

       A. The Merger Provisions at Issue

       This matter arose from the acquisition of a California corporation, Plimus,10

by a private equity firm, Great Hill.11 The Amended Merger Agreement contains

two provisions that are pertinent to the motions for fees here. The first, Section

10.02(a), which bears the title “Indemnification Obligations; Claims” provides, in

relevant part, that:

       after the Effective Time, each Effective Time Holder, individually as
       to himself, herself or itself only . . . shall indemnify Parent and the
       Surviving Corporation . . . against such Effective Time Holder’s Pro
       Rata Share of any actual loss, . . . whether or not arising out of third
       party claims (including . . . reasonable legal fees and
       expenses . . . ) . . . which such Parent Indemnified Person suffers,
       sustains or becomes subject to, as a result of, in connection with, or
       relating to: (i) any breach by the Company of any representation or
       warranty of the Company set forth herein . . . (ii) any breach by the
       Company of any of the covenants or agreements of the Company set
       forth herein to be performed on or before the Effective Time or any
       breach by such Effective Time Holder of any of the covenants or
       agreements of such Effective Time Holder set forth herein to be
       performed after the Effective Time; or (iii) any fines, penalties or
       similar assessments imposed against the Company . . . for violating
       applicable credit card association policies . . . with respect to excessive
       charge-backs or similar recurring payments during the period between
9
  Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2020 WL 948513 (Del.
Ch. Feb. 27, 2020) [hereinafter “Great Hill II”].
10
   Plimus is now known as BlueSnap.
11
   Great Hill II, at *1. I refer to Plaintiffs Great Hill Equity Partners IV, LP, and Great Hill
Investors LLC collectively as “Great Hill.”

                                               5
       the Agreement Effective Date and the one year anniversary of the
       Closing Date, by a credit card association, card-issuing bank, other
       credit card issuer or third-party payment processor with respect to, and
       only to the extent of, transactions occurring prior to the Closing Date. 12

       The second provision is Section 12.10, which is titled “Prevailing Party.”

That provision provides, in relevant part:

       If any litigation or other court action . . . is commenced by any party
       hereto to enforce its rights under this Agreement against any other
       party, all fees, costs and expenses, including, without limitation,
       reasonable attorneys’ fees and court costs, incurred by the prevailing
       party in such litigation . . . shall be reimbursed by the losing party;
       provided, that if a party to such litigation . . . prevails in part, and loses
       in part, the court . . . presiding over such litigation . . . shall award a
       reimbursement of the fees, costs and expenses incurred by such party
       on an equitable basis. 13

       Although the Plaintiffs argue that Section 10.02 entitles them to their fees as

“indemnification,” for reasons set forth below, I find that argument unpersuasive.

The controlling provision, to my mind, is Section 12.10, which requires that I award

fees on “an equitable basis.” What that entails, however, is best determined in the

context of the history of this case.

       B. Case History

       The docket for this case is over 600 items long, with the complaint dating

from September 2012. The parties, in their cross-motions for fees, readily agree that

this eight-year history involved an enormous effort by attorneys on both sides of the


12
   JX 796, at 69. The parties do not contest the meanings of any of the defined terms in this
provision, focusing solely on certain phrases that contain no defined terms, as explained infra.
13
   JX 796, at 92.

                                               6
aisle; attorneys, I note who are superb practitioners of law. 14 To demonstrate that

effort, I first take a tour through the docket15—one that includes a motion to dismiss,

five motions for summary judgment, and “a ten-day trial at which the parties

examined more than a dozen live witnesses, submitted over 2,000 exhibits, and

lodged nearly 60 deposition transcripts.”16

       Great Hill filed its complaint on September 27, 2012.17 Certain defendants

filed motions to dismiss on November 26, 2012.18 Another defendant filed an

answer and counterclaim the same day 19—to which the Plaintiffs later filed an

answer. 20 Over the next year, the parties briefed motions for disposition of privilege

disputes, 21 and filed two motions for a protective order (one by the Plaintiffs and one




14
   See Opening Br. in Support of Defs.’ Mots. for Awards of Fees, Costs, and Expenses 1, Dkt.
No. 682 [hereinafter “Defs.’ Opening Br.”]; Plaintiffs’ Memorandum in Support of Mot. for
Attorneys’ Fees and Costs 1–2, Dkt. No. 684 [hereinafter “Pls.’ Opening Br.”]. Interestingly,
though unrelatedly, this case involves, or involved at some point, at least five current or former
members of the Delaware Court of Chancery. Of course, then-Chancellor Strine and I are two.
Vice-Chancellor Slights and Justice Montgomery-Reeves, before taking the bench, each
represented clients in this case at certain points in its eight-year history. Former Chancellor
Chandler also represented a party in the matter.
15
   For clarity’s sake and because my tour already describes the docket items that are referenced, I
will cite only to the docket number of each document, instead of providing the lengthy titles of
each.
16
   Defs.’ Opening Br. 1.
17
   Dkt. No. 1.
18
   Dkt. Nos. 40, 42.
19
   Dkt. No. 41.
20
   Dkt. No. 49.
21
   Dkt. No. 47, 58, 67, 69.

                                                7
by the Defendants). 22 These motions were heard on October 15, 2013,23 and decided

by then-Chancellor Strine on November 15, 2013.24

       On April 7, 2014, the Plaintiffs filed an amended complaint,25 which was

answered by certain defendants on May 27, 2014.26 Other defendants moved to

dismiss the same day. 27 Briefing on that motion to dismiss concluded on July 11,

2014, 28 the oral argument was held on August 13, 2014,29 and I issued a 76-page

memorandum opinion on November 26, 2014 granting the motion in part and

denying it in part. 30 On January 22, 2015, certain defendants that had moved to

dismiss filed answers to the amended complaint.31 The remaining defendants that

had yet to file their answers to the amended complaint did so on February 25, 2015.32

       Discovery continued. On December 11, 2015, the Plaintiffs filed another

motion for protective order,33 which the Defendants opposed on February 12,

2016. 34 That motion was decided from the bench on March 9, 2016.35 On March



22
   Dkt. Nos. 71, 72.
23
   Dkt. No. 95.
24
   Dkt. No. 96.
25
   Dkt. No. 97.
26
   Dkt. Nos. 102, 103.
27
   Dkt. No. 104.
28
   Dkt. No. 114.
29
   Dkt. No. 120.
30
   Dkt. No. 122.
31
   Dkt. Nos. 126, 127, 130, 131.
32
   Dkt. Nos. 145, 146, 147, 148.
33
   Dkt. No. 238.
34
   Dkt. No. 260.
35
   Dkt. No. 277.

                                         8
24, 2016, certain defendants filed a motion to compel,36 which the Plaintiffs opposed

on April 7, 2016. 37 On July 22, 2016, the Defendants filed a joint motion to compel

the Plaintiffs to respond to damages interrogatories. 38

        On December 22, 2016, the Defendants filed a combined total of five motions

for partial summary judgment. 39 After briefing and oral argument, I denied all five

motions in a letter opinion issued on July 26, 2017, finding that the issues would be

best resolved with the benefit of trial. 40 As the trial date drew closer, the Defendants

filed four motions in limine, 41 each of which was vigorously opposed. 42 I denied the

first without prejudice by letter on November 13, 2017 and resolved the remainder

at trial. 43

        The parties submitted post-trial briefing in 2018, with the opening post-trial

brief submitted in late March, 44 the answering briefs at the end of May, 45 and the

reply brief filed at the end of June.46 Post-trial oral argument was held on August 7,

2018, 47 and I issued a 155-page memorandum opinion on December 3, 2018, which



36
   Dkt. No. 315.
37
   Dkt. No. 340.
38
   Dkt. No. 394.
39
   Dkt. Nos. 416, 423, 431, 432, 439.
40
   Dkt. No. 516.
41
   Dkt. Nos. 517, 518, 520, 522.
42
   Dkt. No. 532.
43
   Dkt. No. 563.
44
   Dkt. No. 609.
45
   Dkt. Nos. 623, 624, 625.
46
   Dkt. No. 634.
47
   Dkt. No. 642.

                                           9
resolved the claims made in the amended complaint, but reserved the question of

damages. 48 Briefing on damages proceeded shortly afterwards and oral argument

was held almost a full year later, on November 15, 2019. 49 Following my February

27, 2020 memorandum opinion 50—this time requiring only 67 pages—the parties

began briefing their cross-motions for fees, which culminated in this opinion.

                                      II. ANALYSIS

       “It has long been the practice of American courts to enforce the so-called

‘American Rule’—which requires each party to pay his or her own legal costs, even

the prevailing party.” 51 But the American Rule has exceptions—the pertinent one

here being that parties may agree to shift fees contractually. 52 The parties agree that

the Amended Merger Agreement at issue addresses fee shifting. They contest which

of two provisions controls the issue, however.

       Both parties agree that one of the two provisions, Section 12.10, applies

explicitly to the motions for fees here.53 However, the Plaintiffs also argue that

another provision, Section 10.02, provides for the shifting of reasonable legal fees

as part of indemnification for litigation among the parties to the Agreement. That

argument poses a question of contractual interpretation and I address it first.


48
   Dkt. No. 644.
49
   Dkt. No. 676.
50
   Dkt. No. 678.
51
   Sternberg v. Nanticoke Mem’l Hosp., Inc., 62 A.3d 1212, 1218 (Del. 2013).
52
   Id.
53
   See Pls.’ Opening Br. 8–13; Defs.’ Opening Br. 2.

                                              10
      A. Section 10.02 does not apply to the motions for fees because it does not
      explicitly provide for fee shifting between parties to the contract.

      “Delaware law adheres to the objective theory of contracts, i.e., a contract’s

construction should be that which would be understood by an objective, reasonable

third party.” 54 When interpreting a contract, I must “give priority to the parties’

intentions as reflected in the four corners of the agreement, construing the agreement

as a whole and giving effect to all its provisions.”55 “[C]lear and unambiguous terms

are interpreted according to their ordinary and usual meaning.”56

      Section 10.02 is an indemnification provision and, as the reader may surmise,

the text of many such provisions may be interpreted broadly to include fee shifting.

However, as then-Chancellor Strine remarked in Senior Housing Capital, LLC v.

SHP Senior Housing Fund, LLC, there is little case law from our courts regarding

application of broad indemnification terms to inter-party litigation fees.57 In that

case, which was decided in 2013, then-Chancellor Strine noted that

      [O]ur Superior Court has recently surveyed the practice of courts
      around the country, and found that there is a split among state and
      federal courts on whether indemnification provisions can be used as
      fee-shifting provisions. The Superior Court then followed the side with
      the slight weight of authority on the issue, holding that “indemnity
      agreements are presumed not to require reimbursement for attorneys’
      fees incurred as a result of substantive litigation between the parties to


54
   Salamone v. Gorman, 106 A.3d 354, 367–68 (Del. 2014) (internal quotation marks omitted).
55
   Id. at 368 (internal quotation marks omitted).
56
   Paul v. Deloitte & Touche, LLP, 974 A.2d 140, 145 (Del. 2009).
57
   Senior Hous. Capital, LLC v. SHP Senior Hous. Fund, LLC, 2013 WL 1955012, at *44 (Del.
Ch. May 13, 2013).

                                            11
       the agreement absent a clear and unequivocal articulation of that
       intent.”58

The then-Chancellor also highlighted that this Court had “recently applied New

York law to construe an indemnification provision so as to exclude attorneys’ fees

on the ground that ‘a party seeking indemnification for first-party claims must be

able to point to specific language that is applicable to such claims.’” 59 Accordingly,

the Court concluded that, as the agreements before it had “no specific language in

the indemnification provision . . . that covers fee shifting,” it would “not interpret

the provision in an expansive way that would be inconsistent with the American

Rule.” 60

       Since then, a few cases have arisen regarding this issue. The Defendants point

to one such case, Deere & Co. v. Exelon Generation Acquisitions, LLC, a decision

from our Superior Court, which holds that “[i]n order for an indemnification

provision to cover fee shifting among parties, the contract must specifically state that

requirement.” 61 And, as recently as a month ago, this Court touched upon the issue

again in Int’l Rail Partners LLC v. Am. Rail Partners, LLC. 62 That case involved an

indemnification provision in a corporate instrument, as opposed to the management



58
   Id. (quoting TranSched Sys. Ltd. v. Versyss Transit Solutions, LLC, 2012 WL 1415466, at *1–2
(Del. Super. Mar. 29, 2012).
59
   Id.
60
   Id. at *45.
61
   2016 WL 6879525, at *1 (Del. Super. Ct. Nov. 22, 2016).
62
   2020 WL 6882105, at *7 (Del. Ch. Nov. 24, 2020).

                                              12
agreements at issue in Senior Housing, and the Court held that an indemnification

did cover fee shifting in such a case. Although entities’ governing documents are

interpreted much like ordinary contracts, “another interpretative principle comes into

play” in such cases because “indemnification and advancement provisions in an

entity’s governing document serve a broader public policy.” 63 The case law, I find,

may be harmonized by finding that purely contractual indemnification provisions

only shift first-party claims if the contract explicitly so provides.

          The Plaintiffs argue that Section 10.02 contains that intent explicitly. They

point to the phrase “whether or not arising out of third party claims.” They interpret

this as a backhanded way of saying “including legal fees incurred in first party

claims” and, accordingly, argue that Section 10.02 must thus apply to disputes

between the parties to the contract.64 I do not find these arguments persuasive.

Section 10.02, to my mind, does not provide the “clear and unequivocal articulation”

required to apply an indemnification provision to first-party litigation. Specifically,

I find it unlikely that sophisticated parties, negotiating at arms-length, would have

chosen the phrase “whether or not arising out of third party claims” to explicitly state

that this provision was meant to shift fees in disputes between the parties.




63
     Id. at *8.
64
     Fees Transcript, at 8, 10.

                                            13
       Underscoring this point is the fact that the parties did include a clear and

unequivocal articulation of an intent to shift fees elsewhere in the agreement—

specifically, in Section 12.10. That provision directly addresses the fee shifting

sought here. The Plaintiffs’ reading, under which both sections apply to first-party

litigation, leaves Section 12.10 little more than surplusage.65 Under our law, a

contract must be read as a whole, with each term, to the extent possible, given

meaning.66 I also note that “[u]sually, [s]pecific language in a contract controls over

general language, and where specific and general provisions conflict, the specific

provision ordinarily qualifies the meaning of the general one.” 67 Here, there is no

question that Section 12.10—which specifically provides for fee shifting for

prevailing parties and for apportionment on an equitable basis where the prevailing

party is unclear—is more specific as to fee shifting than Section 10.02’s provision

of indemnification “whether or not [the Loss] aris[es] out of third party claims.”68

Accordingly, I conclude that Section 12.10 controls the parties’ motions for fees

here, not Section 10.02.


65
   The Plaintiffs argue that Section 10.02 and Section 12.10 are complementary, because 10.02
addresses payments out of escrow, to which Section 12.10 is silent. Under the Plaintiffs’
interpretation, the only situation in which Section 12.10 would serve a purpose is one in which the
escrow funds are insufficient to cover reasonable fees. If this was the parties’ intent, they did not
state it clearly enough to overcome the presumption that indemnification provisions eschew
payments for first-party litigation.
66
   Sunline Commercial Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 846 (Del. 2019).
67
   In re Shorenstein Hays-Nederlander Theatres LLC Appeals, 213 A.3d 39, 62 (Del. 2019),
reargument denied (July 8, 2019).
68
   JX 796, at 69, 82.

                                                14
       Finally, even if I am incorrect that Section 12.10 alone controls the issue of

fees here, Section 10.02 (and, I note, public policy) only provides for

indemnification of reasonable legal fees.69 The term “reasonable legal fees,” to my

mind, must be related to the result achieved in the litigation.70 And consideration of

the result achieved also underlies my reasoning regarding the apportionment of fees

“on an equitable basis” under Section 12.10. Thus, even if Section 10.02 did apply

to litigation brought by a party to enforce the Agreement, it is likely that the amount

of fees shifted would be similar to the result I reach below.

       B. Equity requires that no fees be shifted.

       Section 12.10 requires me to award fees “incurred by the prevailing

party . . . .” 71 Although both the Plaintiffs and the Defendants 72 provide arguments

as to why each is, in fact, the prevailing party, I find that neither party has truly

prevailed. The Plaintiffs brought several claims, and, while they were successful in

recovery on some of them, the ultimate damages awarded were minimal. 73 In



69
   JX 796, at 69.
70
   Indeed, “[i]n order to determine whether [an] attorney[’s] fees are reasonable, the court must
consider . . . (4) the amount involved and the results obtained . . . .” Weichert Co. of Pennsylvania
v. Young, 2008 WL 1914309, at *1–*2 (Del. Ch. May 1, 2008) (quoting Del. R. Prof. Conduct R.
1.5(a)(4)).
71
   JX 796, at 82.
72
    There were, in fact, multiple parties involved in this litigation, each of which obtained
idiosyncratic results—I refer to “Plaintiffs” and “Defendants” generally because the equitable
considerations I am to bring to bear under the Agreement would not change in a party-specific
context.
73
   The Plaintiffs ultimately recovered a total of $212,255.74, which amounts to 0.1739% of the
Plaintiffs’ requested damages of $122,026,076. Great Hill II, at *14, *24.

                                                15
essence, it can be said that the Plaintiffs prevailed in proving some liability, but the

Defendants prevailed in limiting the amount of damages. Given such results, I

cannot find that either party “prevailed” and should be awarded fees as a matter of

course under Section 12.10.

          In the event that a party “prevails in part, and loses in part,” I am to award

fees “on an equitable basis.”74 As I detailed above, the parties, represented by

excellent counsel, have litigated vigorously over non-frivolous claims for over eight

years. They have filed numerous motions, endured with longanimity 10 days of trial,

undergone both a liability and damages determination, and now seek fees. And yet

the result was not a distinct victory for either side. Under such circumstances, I find

that nothing is more equitable than to leave the fees in repose. An award of fees may

be seen as a penalty for the party from which the fees must be paid. I find here that

it would be inequitable to impose such a penalty, given the efforts of counsel on both

sides and the results achieved.

                                   III. CONCLUSION

          The parties’ cross-motions for fees and expenses are DENIED. The parties

should submit a form of order consistent with this Memorandum Opinion.




74
     JX 796, at 82.

                                            16